DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20150153845 A1) in view of Ju et al. (US 20190004649 A1, hereafter Ju).

	Regarding claim 1, Chang teaches a transmitter comprising: 
	a signal modulator for transmitting electrical signals via an electrode, wherein the electrical signals carry a message representing a signal value (Fig. 1, [0060], where there is a transmitter 110 as part of an active stylus which emits electric signals towards the touch panel); and 
	a controller, coupled to the signal modulator, configured for having the signal modulator transmitting the electrical signals with first and second characteristics in a reference signal time period and a modulation signal time period, respectively (Figs. 1 and 2, [0061], [0067]-[0069], where signal sources 211 and 212 and first and second components 221 and 222 control and modulate the electrical signals for transmission; Fig. 9A, [0114]-[0116], where a 2nd signal source is grounded during time period T1 and a 1st signal source is grounded during time period T0), 
	wherein a first ratio corresponding to the second characteristic and the first characteristic is corresponding to the signal value ([0072]-[0074], where the sensed pressure value is determined according to the transmitted ratio of signal characteristics), 
	wherein the lengths of the reference signal time period and the modulation signal time period are the same ([0109], where the length of T0 and T1 are the same), and 
	wherein the maximum amplitudes of the electrical signals during the reference signal time period and the modulation signal time period are the same ([0008], [0077], where the signal sources 211 and 212 emit identical signals one of which is modulated).
	But, Chang does not teach that the signal characteristic being modulated is a duty cycle. However, this was well known in the art as evidenced by Ju ([0210]-[0211], where the pen information signals having data have a variable duty ratio). Both Chang and Ju teach systems with an active stylus transmitting data to a touch circuit, the data being transmitted using signals with variable characteristics. Chang teaches varying several characteristics such as frequency, but does not explicitly teach varying the duty cycle or ratio within a time period. Ju teaches varying the duty cycle of a signal but does not teach calculating a sensed pressure value based on the ratio of a first varying signal to a second fixed or predetermined reference signal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary duty cycle as taught by Ju in the device of Chang and that using duty cycle as opposed to frequency would yield a predictable result.

	Regarding claim 2, the combination of Chang and Ju would show the transmitter as claimed in claim 1. Chang in the combination further teaches the transmitter wherein the first duty cycle is a predetermined fixed value, the transmitter is configured for modulating the electrical signals with the second duty cycle according to the signal value ([0067]-[0069], where a first signal characteristic varies according to a sensing variation of a sensor where the second signal characteristic is fixed).

	Regarding claim 3, the combination of Chang and Ju would show the transmitter as claimed in claim 1. Chang in the combination further teaches the transmitter comprising a sensor for measuring physical phenomena to generate the signal value, where the signal value is fallen in a range which is represented by three or more digits ([0070], where the signal characteristic changes according to a pressure level on a stylus tip and the value of the characteristic scales linearly with the sensing value).

	Regarding claim 4, the combination of Chang and Ju would show the transmitter as claimed in claim 3. Chang in the combination further teaches the transmitter wherein the transmitter is a stylus, the electrode is a tip electrode of the stylus, the sensor is configured for measuring the pressure force to the tip electrode, the signal value is a pressure value generated by the sensor ([0070], where the signal characteristic changes according to a pressure level on a stylus tip and the value of the characteristic scales linearly with the sensing value).

	Regarding claim 5, the combination of Chang and Ju would show the transmitter as claimed in claim 1. Chang in the combination further teaches the transmitter comprising a beacon signal sensor, which is coupled to the controller, configured for detecting beacon signals and notifying the controller, wherein the controller having the signal modulator transmitting the electrical signals with the first duty cycle in the reference signal time period and transmitting the electrical signals with the second duty cycle in the modulation signal time period in response to receiving of the notification from the beacon signal sensor (Fig. 9A, [0105]-[0108], where the transmitter 110 comprises an element for detecting the beacon signal and the signal transmitter only operates when receiving the beacon signal).

	Regarding claim 6, the combination of Chang and Ju would show the transmitter as claimed in claim 5. Chang in the combination further teaches the transmitter wherein the transmitter is a stylus, the electrode is a tip electrode of the stylus, the beacon signal detector detects the beacon signals emitted from a touch panel via the tip electrode ([0070], where the signal characteristic changes according to a pressure level on a stylus tip and the value of the characteristic scales linearly with the sensing value).

	Regarding claim 9, Chang teaches a method comprising: 
	transmitting electrical signals with a first characteristic via an electrode during a reference signal time period, wherein the electrical signals carry a message representing the signal value (Fig. 1, [0060], where there is a transmitter 110 as part of an active stylus which emits electric signals towards the touch panel; Figs. 1 and 2, [0061], [0067]-[0069], where signal sources 211 and 212 and first and second components 221 and 222 control and modulate the electrical signals for transmission; Fig. 9A, [0114]-[0116], where a 2nd signal source is grounded during time period T1 and a 1st signal source is grounded during time period T0); and 
	transmitting the electrical signals with a second characteristic during a modulation signal time period (Figs. 1 and 2, [0061], [0067]-[0069], where signal sources 211 and 212 and first and second components 221 and 222 control and modulate the electrical signals for transmission), 
	wherein a first ratio corresponding to the second characteristic and the first characteristic is corresponding to the signal value ([0072]-[0074], where the sensed pressure value is determined according to the transmitted ratio of signal characteristics), 
	wherein the lengths of the reference signal time period and the modulation signal time period are the same ([0109], where the length of T0 and T1 are the same), 
	wherein the maximum amplitudes of the electrical signals during the reference signal time period and the modulation signal time period are the same ([0008], [0077], where the signal sources 211 and 212 emit identical signals one of which is modulated).
	But, Chang does not teach that the signal characteristic being modulated is a duty cycle. However, this was well known in the art as evidenced by Ju ([0210]-[0211], where the pen information signals having data have a variable duty ratio). Both Chang and Ju teach systems with an active stylus transmitting data to a touch circuit, the data being transmitted using signals with variable characteristics. Chang teaches varying several characteristics such as frequency, but does not explicitly teach varying the duty cycle or ratio within a time period. Ju teaches varying the duty cycle of a signal but does not teach calculating a sensed pressure value based on the ratio of a first varying signal to a second fixed or predetermined reference signal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary duty cycle as taught by Ju in the method of Chang and that using duty cycle as opposed to frequency would yield a predictable result.

	Regarding claim 10, the combination of Chang and Ju would show the method as claimed in claim 9. Chang in the combination further teaches the method wherein the first duty cycle is a predetermined fixed value, the electrical signals with the second duty cycle are modulated according to the signal value ([0067]-[0069], where a first signal characteristic varies according to a sensing variation of a sensor where the second signal characteristic is fixed).

	Regarding claim 11, the combination of Chang and Ju would show the method as claimed in claim 9. Chang in the combination further teaches the method wherein the signal value is generated by a sensor which measures physical phenomena, where the signal value is fallen in a range which is represented by three or more digits ([0070], where the signal characteristic changes according to a pressure level on a stylus tip and the value of the characteristic scales linearly with the sensing value).

	Regarding claim 12, the combination of Chang and Ju would show the method as claimed in claim 11. Chang in the combination further teaches the method wherein the electrode is a tip electrode of a stylus, the sensor is configured for measuring the pressure force to the tip electrode, the signal value is a pressure value generated by the sensor ([0070], where the signal characteristic changes according to a pressure level on a stylus tip and the value of the characteristic scales linearly with the sensing value).

	Regarding claim 13, the combination of Chang and Ju would show the method as claimed in claim 9. Chang in the combination further teaches the method comprising detecting beacon signals; and transmitting the electrical signals with the first duty cycle in the reference signal time period and transmitting the electrical signals with the second duty cycle in the modulation signal time period in response to the beacon signals are detected (Fig. 9A, [0105]-[0108], where the transmitter 110 comprises an element for detecting the beacon signal and the signal transmitter only operates when receiving the beacon signal).

	Regarding claim 14, the combination of Chang and Ju would show the transmitter as claimed in claim 13. Chang in the combination further teaches the method wherein the electrode is a tip electrode of a stylus, the detecting beacon signals step includes detecting the beacon signals emitted from a touch panel via the tip electrode ([0070], where the signal characteristic changes according to a pressure level on a stylus tip and the value of the characteristic scales linearly with the sensing value).

Allowable Subject Matter

Claims 7, 8, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692